Case 8:20-cv-00043-SB-ADS Document 168-6 Filed 03/11/21 Page 1 of 3 Page ID #:2268




  Reardon Declaration - Exhibit 2
    Case 8:20-cv-00043-SB-ADS Document 168-6 Filed 03/11/21 Page 2 of 3 Page ID #:2269


Reardon, Colin (CFPB)

From:                                  Reardon, Colin (CFPB)
Sent:                                  Tuesday, November 10, 2020 3:28 PM
To:                                    Nader Nuru (nadernurulaw@gmail.com)
Cc:                                    Assae-Bille, Vanessa (CFPB); Wilson, Colin (Volunteer)(CFPB)
Subject:                               CFPB v. Chou Team Realty et al. -- Bilal Abdelfattah a/k/a Bill Abdel
Attachments:                           71 - Entry of Default vs. Defs..pdf


Mr. Nuru,

Thank you for speaking with me on the phone just now.

During our call, you confirmed that you no longer represent defendant Bilal Abdelfattah a/k/a Bill Abdel in the lawsuit
the Bureau filed against him and others in January, CFPB v. Chou Team Realty et al., No. 8:20-cv-00043-SB-ADS (C.D.
Cal.).

You agreed to let Mr. Abdelfattah know that we are trying to reach him because he has defaulted and because we
anticipate moving for a default judgment against him. I’ve attached a copy of the default entered against Mr.
Abdelfattah for reference.

You also agreed to provide Mr. Abdelfattah with my contact information, and indicated that we should expect to hear
back from you or from him. I can be reached at this email address and on the mobile number below.

If Mr. Abdelfattah does not promptly appear and file an answer, we will proceed with seeking a default judgment against
him that would include injunctive relief and monetary relief.

Please let me know if you have any questions.

Thanks,
Colin

Colin Reardon
Senior Litigation Counsel | Office of Enforcement
Office: (202) 435-9668 | Mobile: (202) 570-6740

Consumer Financial Protection Bureau
consumerfinance.gov

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.




                                                                    1
  Case 8:20-cv-00043-SB-ADS Document 168-6 Filed 03/11/21 Page 3 of 3 Page ID #:2270




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

Bureau of Consumer Financial Protection                           CASE NUMBER

                                                                                       8:20-cv-00043-JVS-ADS
                                                   PLAINTIFF(S)
                              v.
Chou Team Realty LLC et al
                                                                                 DEFAULT BY CLERK
                                                                                   F.R.Civ.P. 55(a)
                                                 DEFENDANT(S).


       It appearing from the records in the above-entitled action that summons has been served upon the
defendant(s) named below, and it further appearing from the affidavit of counsel for Plaintiff, and other
evidence as required by F.R.Civ.P. 55(a), that each of the below defendants have failed to plead or otherwise
defend in said action as directed in said Summons and as provided in the Federal Rules of Civil Procedure:

       Now, therefore, on request of counsel, the DEFAULT of each of the following named defendant(s) is
hereby entered:

         1. Docu Prep Center, Inc., d/b/a DocuPrep Center,         7. Secure Preparation Services, LP; and

         d/b/a Certified Document Center;                          8. Bilal Abdelfattah, a/k/a Belal Abdelfattah,

         2. Document Preparation Services, LP,                     a/k/a Bill Abdel.

         d/b/a DocuPrep Center, d/b/a Certified Document

         Center;

         3. Certified Doc Prep Services, LP;

         4. Direct Document Solutions, Inc.;

         5. Direct Document Solutions, LP;

         6. Secure Preparation Services, Inc.;



                                                            Clerk, U. S. District Court



April 10, 2020                                              By E. Synagogue
Date                                                          Deputy Clerk

CV-37 (10/01)                             DEFAULT BY CLERK F.R.Civ.P. 55(a)
